SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

69
CA 12-02141
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND WHALEN, JJ.


IN THE MATTER OF RONNIE COVINGTON,
PETITIONER-APPELLANT,

                     V                             MEMORANDUM AND ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


RONNIE COVINGTON, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Seneca County
(Dennis F. Bender, A.J.), entered June 6, 2012 in a CPLR article 78
proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law without costs, the motion is denied,
and the petition is reinstated.

     Memorandum: Supreme Court erred in granting respondent’s motion
to dismiss the CPLR article 78 petition as time-barred (see CPLR 3211
[a] [5]). The applicable four-month statute of limitations pursuant
to CPLR 217 did not begin to run until petitioner “received notice of
the final administrative determination” (Matter of Jackson v Fischer,
67 AD3d 1207, 1208; see Matter of Biondo v New York State Bd. of
Parole, 60 NY2d 832, 834), and respondent failed to meet his burden of
establishing that petitioner received such notice more than four
months before commencing the instant proceeding (see Jackson, 67 AD3d
at 1208; Matter of Chrysler v Goord, 49 AD3d 1342, 1343).




Entered:   February 6, 2015                      Frances E. Cafarell
                                                 Clerk of the Court